OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by this court on December 23, 1964. In this proceeding to discipline him for professional misconduct, the respondent was charged with, inter alia, (1) converting escrow funds entrusted to him and (2) neglecting a legal matter entrusted to him.
The Referee found that all of the charges were sustained by the proof. Petitioner moved to confirm the Referee’s report. Respondent cross-moved to confirm in part and dis-affirm in part the said report.
After reviewing all of the evidence, we are in full agreement with the Referee’s report. The respondent is guilty of the charges of misconduct.
*283Petitioner’s motion to confirm the Referee’s report is granted and that branch of respondent’s cross motion which was to disaffirm in part is denied.
In determining an appropriate measure of discipline to be imposed, we are mindful of the fact that respondent was previously admonished for neglecting two personal injury matters and for failing to co-operate with the Grievance Committee. Accordingly, the. respondent should be, and he hereby is, suspended from the practice of law for a period of one year commencing September 1, 1981, and until the further order of this court.
Mollen, P. J., Hopkins, Damiani, Titone and ManGANO, JJ., concur.